DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 25, 2022 has been entered.
 
Acknowledgements and Response to Remarks
This action is in response to the request for continued examination and the amendment filed on November 25, 2022. Claims 13-14 and 19-23 are currently pending and have been fully examined. Claims 1-12, 15-18 and 24 have been cancelled by Applicant. 
With respect to the 101 rejection, Applicant’s remarks and amendments were persuasive. The rejection is withdrawn.
With respect to the 112(a) and 112(b) rejections of claim 13, the amendments raise a new issue. Applicant states that the amendment clarifies that the initialization module and generation module are computer programs executed by the computing device. The examiner respectfully notes that it is still unclear whether this limitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Please see section 112(b) below for further detail and proposed clarifying amendment.
With respect to the 103 rejections, Applicant is of the opinion that the markings stored in the marking array in the smart contract are permanent, while the unique identifiers taught by Dobaj are valid for a single verification. The examiner respectfully disagrees and notes that the claim language does not indicate that the markings are permanent. In fact the claim recites “selecting at least one of the plurality of markings …wherein the markings which the parties to the transaction know are excluded of the selection” This claim recitation implies that in different scenarios, different markings can be selected, based on whether the marking is known to the transaction parties, and therefore, the marking cannot be permanent. Similarly, Dobaj teaches a set of (i.e., an array of) single use unique identifiers which prevent an identifier that is previously used (i.e., known by the buyer) to be used for a second time. 
Applicant also argues that the process of marking selection is random and restrictive. The examiner respectfully notes that there is no claim language that recite “random” or “restrictive” selection. However, even if the claim recitations are amended, the meaning of term “restrictive selection” is unclear and may require further clarification. 
Applicant further argues that only the buyer in the transaction can receive the selected marking, and the seller has no way of knowing the selected marking received by the buyer. The examiner notes that the claim does not recite this feature. However, using the unique identifier by Dobaj insures that the identifier received by buyer, will not be received by a seller.  

Claim Objection
Claim 13 is objected to because of the following informalities: 
The claim recites “a computing device” which is referred to as “computer device” in some limitations. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word "means" (or "step") or another generic placeholder, are being interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word "means" (or "step") are not being interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 13 recites:
an output device, connected to the computing device, configured for receiving the product traceability code to combine the product traceability code with the product. Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review the specification finds that the following structures correspond to the functions identified above:
The system can further include a combination module 113. The combination module 113 is configured to output the product traceability code by using the output device, so that the product traceability code and the product can be integrally combined permanently, and the product traceability code is unable to be broken or post-produced. In actual implementation, the output device can be a laser engraving device, a RFID tag read-write device, a printing device and so on. In an embodiment, the output device can be the laser engraving device to carve the product traceability code to the surface of the product, so that a scan device is able to scan the product traceability code. When the output device is the RFID tag read-write device, the product traceability code can be written into a RFID tag, so that the sensing device can sense and read the product traceability code from the RFID tag. The output device can be a printing device to print the product traceability code to the rubbing paper, and after the rubbing paper is in contact with the surface of the product to rub the product traceability code on the product and the product rubbed with the product traceability code is kilned, the product traceability code can be sintered on the product, so that a scan device can scan the product traceability code..” (FIG. 1, item 113, PGPub [0036])  (see 112 rejections below)

No corresponding structure for an output device is identified in the Specification. (see 112 rejections below)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-14 and 19-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claim 13, the claim recites “an output device, connected to the computing device, configured for receiving the product traceability code to combine the product traceability code with the product.” However, a structure or an algorithm for performing the functions “receiving the traceability code to combine…” must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.” (MPEP 2161.01 I) Therefore, the claim lacks written description because the functional language specify a desired result but the specification does not sufficiently describe how the functions are performed. 
Dependent claims 14 and 19-23 are also rejected for incorporating the limitations of the rejected claim 13.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 13-14 and 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 13, claim limitations “an output device, connected to the computing device, configured for receiving the product traceability code to combine the product traceability code with the product,” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
With respect to Claim 13, the claim limitations “an initialization module executed by the computer device to create a genesis block…and to create a smart contract,” and “a generation module executed by the computer device to generate and output the product traceability code,” have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. This is because, on the one hand the fact that the “initialization module” and the “generation module” are “executed” by the “computing device” could just mean that the modules are subsets of the computing device that executes itself.  On the other hand “executed” by the computing device could suggest a different part of the computing device (i.e., an unclaimed processor) executes the modules.  
The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
	If Applicant believes that the claim limitations should NOT be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the examiner proposes amending the claim to more clearly show that the “modules” are software (e.g. wherein the modules are software, wherein the modules are stored in memory, the modules are executed by a separate processor, etc.)
With respect to claim 13, the amended claim recites “selecting at least one of the plurality of markings…wherein the markings which the parties to the transaction know are excluded of the selection” However, it is not clear how it is determined that the parties (i.e., owner and buyer) know (or do not know) a marking. Therefore, the scope of the claim is unclear and one of ordinary skill in the art would not be reasonably appraised of the scope of the claim. (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Dependent claims 14 and 19-23 are also rejected for incorporating the limitations of the rejected claim 13. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Schvey et al. (US Patent Publication No. 2018/0349621), in view of Saxena et al. (US Patent Publication No. 2018/0165416), further in view of Hegemier (US Patent Publication No. 2011/0282476), further in view of Dobaj (US Patent Publication No. 2016/0321677), and further in view of Andrade (US Patent Publication No. 2016/0283941)
With respect to claim 13, Schvey et al. teach:
a computing device, electronically connected to a plurality of blockchain nodes forming a blockchain network, is able to execute program instructions… (FIG. 1, [0036])   
an initialization module, executed by the computer device to create a genesis block as a header of the blockchain network corresponding to a product (core module 104, [0036], [0039], [0051]-[0058])
to create a smart contract in the genesis block wherein the smart contract contains … a creator contact message, a transaction function, and an owner account address which is initially set as a creator account address (each account has an account address and a message [0045], [0047], transaction creation [0057], FIG. 15, [0075])
wherein the transaction function is called by a blockchain node having the owner account address to perform processes during each transaction… (private subspace, single party permission [0046]-[0047], sequential transaction process [0049])
storing the seller account address, a buyer account address, a transaction amount and a transaction time in a transaction array; (registry contract [0075])
The examiner notes that the claim recitation “the transaction function is called by a blockchain node having the owner account address to perform…” indicates a function “is called” in passive form which does not positively recite the “calling” action. In addition the function “is called” is performed by a blockchain node which is not a component of the claimed system and therefore does not further limit the scope of the claim. The examiner further notes that the claim recitation “is called…to perform” indicates intended use of the called transaction function and does not further limit the scope of the claim. 
The examiner further notes that the claim recitations “…to create a genesis block…” and “…to create a smart contract” indicate intended use of the initialization module and do not positively recite the “creating” action. Therefore, the claim recitations do not further limit the scope of the claim.
 Schvey et al. do not explicitly teach:
…a uniform resource identifier (URI),
a marking array storing a plurality of markings,
selecting at least one of the plurality of markings from the marking array wherein the markings which the parties to the transaction know are excluded of the selection;
transmitting said at least one of the plurality of markings to a blockchain node having a buyer account address and displaying said at least one of the plurality of markings on a computing device of the blockchain node having the buyer account address;
setting the owner account address as a seller account address;
setting the buyer account address as the owner account address; and  
transmitting a transaction message to the creator account address;
a generation module, executed by the computer device to generate and output the product traceability code containing the URI and an address of the smart contract; and 
an output device, connected to the computing device, configured for receiving the product traceability code to combine the product traceability code with the product.
	However, Saxena et al. teach:
the smart contract comprises a uniform resource identifier (URI) ([0140])
transmitting a transaction message to the creator account address; (notification [0137])
a generation module, executed by the computer device to generate and output the product traceability code containing the URI and an address of the smart contract; (QR code and barcode [0303]-[0306])
The examiner notes that the claim recitation “…to generate an output…” indicates an intended use of the generation module and does not positively recite the “generating” action. Therefore, the claim recitation does not further limit the scope of the claim.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cognitive insight and learning system, as taught by Saxena et al., into the distributed blockchain of Schvey et al., in order to generate a traceable report based on a smart contract content. (Saxena et al., Abstract, [0059]-[0070])
Schvey et al. and Saxena et al. do not explicitly teach:
a marking array storing a plurality of markings,
selecting at least one of the plurality of markings from the marking array wherein the markings which the parties to the transaction know are excluded of the selection;
transmitting said at least one of the plurality of markings to a blockchain node having a buyer account address and displaying said at least one of the plurality of markings on a computing device of the blockchain node having the buyer account address;
setting the owner account address as a seller account address;
setting the buyer account address as the owner account address; and  
an output device, connected to the computing device, configured for receiving the product traceability code to combine the product traceability code with the product.
However, Hegemier teaches:
an output device, connected to the computing device, configured for receiving the product traceability code to combine the product traceability code with the product. ([0157], [0272]-[0273])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the permanent printing, as taught by Hegemier, into the distributed blockchain of Schvey et al. and Saxena et al., in order to create a non-removable barcode. (Hegemier: Abstract, [0089])
Schvey et al., Saxena et al., and Hegemier do not explicitly teach:
a marking array storing a plurality of markings,
selecting at least one of the plurality of markings from the marking array wherein the markings which the parties to the transaction know are excluded of the selection;
transmitting said at least one of the plurality of markings to a blockchain node having a buyer account address and displaying said at least one of the plurality of markings on a computing device of the blockchain node having the buyer account address;
setting the owner account address as a seller account address;
setting the buyer account address as the owner account address;   
However, Dobaj teaches:
a marking array storing a plurality of markings, (set of unique identifiers [0111]-[0114])
selecting at least one of the plurality of markings from the marking array wherein the markings which the parties to the transaction know are excluded of the selection; (provide a unique identifier for packaging and shipment [0111]-[0122], [0165]-[0166]) 
transmitting said at least one of the plurality of markings to a blockchain node having a buyer account address and displaying said at least one of the plurality of markings on a computing device of the blockchain node having the buyer account address; ([0111]-[0122], [0165]-[0166])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the set of unique product identifiers, as taught by Dobaj, into the distributed blockchain of Schvey et al., Saxena et al., and Hegemier in order to differentiate genuine product from counterfeit. (Dobaj Abstract, [0010]-[0020])
Schvey et al., Saxena et al., Hegemier and Dobaj  do not explicitly teach:
setting the owner account address as a seller account address;
setting the buyer account address as the owner account address;   
However, Andrade teaches:
setting the owner account address as a seller account address ([0083]-[0086], [0110]-[0118], [0207], [0320], claim 18) 
setting the buyer account address as the owner account address; ([0083]-[0086], [0110]-[0118], [0207], [0320], claim 18) 
In addition, Andrade teaches:
storing the seller account address, a buyer account address, a transaction amount and a transaction time in a transaction array; ([0083]-[0086], [0110]-[0118], [0207], [0320], claim 18)
transmitting a transaction message comprising the seller account address, the buyer account address, the transaction amount and the transaction time to a creator according to the creator contact message; ([0083]-[0086], [0110]-[0118], [0207], [0320], Claim 18)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the transaction account information, as taught by Andrade, into the distributed blockchain transaction of Schvey et al., Saxena et al., Hegemier and  Dobaj, in order to broadcast  transaction messages including information such as sender and receiver addresses, transaction amount and transaction time. (Andrade: Abstract, [0099])
The examiner further notes that the claim recitation: “transaction function is called by a blockchain node … to perform the following processes…  selecting at least one of the plurality of markings…transmitting said at least one of the plurality of markings …setting the owner account address …storing the seller account address…setting the buyer account address…and transmitting a transaction message…” (emphasize added) implies that the actions are performed by “a blockchain node” which is outside the scope of the claim, because the claimed system comprises a computing device and an output device. Therefore, the claim recitation does not further limit the scope of the claim because it is not performed by a component of the system.
With respect to claim 19, Schvey et al., Saxena et al., Hegemier, Dobaj and Andrade teach the limitations of claim 13.
Moreover Saxena et al. teach:
wherein the creator contact message include at least an email address, a telephone number, an account of communication software, so that the transaction message can be transmitted by email, SMS or communication software to the creator. ([0137])
With respect to claim 20, Schvey et al., Saxena et al., Hegemier, Dobaj and Andrade teach the limitations of claim 13.
Moreover, Hegemier teach:
wherein the output device is a laser engraving device used for carving the product traceability code on a surface of the product. ([0089], [0210]-[0213])
With respect to claim 21, Schvey et al., Saxena et al., Hegemier, Dobaj and Andrade teach the limitations of claim 13.
Moreover, Hegemier teach:
wherein the output device is a RFID tag read-write device used for writing the product traceability code into a RFID tag. ([0243], [0264]-[0266], [0272]-[0273])
With respect to claim 22, Schvey et al., Saxena et al., Hegemier, Dobaj  and Andrade teach the limitations of claim 13.
Moreover, Hegemier teach:
wherein the output device is a printing device, used for printing the product traceability code on a rubbing paper, rubbing the product traceability code on a surface of the product, and sintering the product traceability code on the product. ([0089], [0135], [0202])
With respect to claim 23 Schvey et al., Saxena et al., Hegemier Dobaj and Andrade teach the limitations of claim 13.
Moreover, Andrade teaches:
the transaction message further comprising the buyer account address, a seller account address, a transaction amount and a transaction time. ([0146]-[0148], [0206]-[0209])

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Schvey et al., in view of Saxena et al., Hegemier, Dobaj, Andrade, further in view of Sheng et al. (US Patent Publication No. 2017/0221052)
With respect to claim 14 Schvey et al., Saxena et al., Hegemier, Dobaj and Andrade teach the limitations of claim 13.
Moreover, Schvey et al., teach:
wherein the owner account address, the creator account address, the seller account address and the buyer account address are generated by hash function... ([0041]-[0042])
Schvey et al., Saxena et al., Hegemier, Dobaj and Andrade do not explicitly teach:
hash function formed with SHA-256 hash and RIPEMD-160 hash.
However, Sheng et al. teach:
hash function formed with SHA-256 hash and RIPEMD-160 hash. ([0157], [0213], [0259], Claims 4 and 6)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the hash functions, as taught by Sheng et al. into the hash encryption of transaction data of Schvey et al. Saxena et al., Hegemier, Dobaj and Andrade, in order to encrypt the transaction data by specific hash functions. (Sheng: Abstract, [0013])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMA ASGARI whose telephone number is (571)272-2037. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMA ASGARI/Examiner, Art Unit 3685      


          /STEVEN S KIM/          Primary Examiner, Art Unit 3685